Case 1:18-cv-04383-CBA-RER Document 14 Filed 10/23/18 Page 1 of 3 PageID #: 528




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK



  AB DISCOUNT DEPOT LLC and
  AHMED MANSHA,                                                      STIPULATION AND
                                                                     ORDER OF DISMISSAL
                                                                     WITH PREJUDICE
                       Plaintiffs,
                                                                     Civil Action No.
                                                                     CV-18-4383


  UNITED STATES CITIZENSHIP AND                                     (Amon,J.)
  IMMIGRATION SERVICES,                                             (Reyes, M.J.)



                       Defendant.




                WHEREAS,plaintiffs filed the above-captioned action seeking judicial review of

  United States Citizenship and Immigration Services' ("USCIS"') decision of April 19, 2018,

  which granted AB Discount Depot LLC's motion to reopen and reconsider USCIS' decision of

  February 7, 2018, but again denied its Form 1-140, Immigrant Petition for Alien Worker

  (Reference No. LIN 169-083-7347)("the Form 1-140"), filed on behalf of Ahmed Mansha;

               IT IS STIPULATED AND AGREED,by and between the parties, that:

                1. USCIS will promptly re-open the Form 1-140;

                2. Once the Form 1-140 is re-opened, USCIS intends to re-adjudicate the Form I-

                   140;

                3. In connection with its commitment to re-adjudicate the Form 1-140, USCIS

                   states that the involved business entities have a qualifying relationship and that

                   the relevant overseas' position was managerial in nature;
Case 1:18-cv-04383-CBA-RER Document 14 Filed 10/23/18 Page 2 of 3 PageID #: 529




              4. Within 15 days of this stipulation and order of dismissal being filed with the

                 Court, USCIS shall, in connection with its re-adjudication of the Form 1-140,

                 issue a Request for Evidence (the "RFE"). The RFE will seek evidence

                 regarding whether the offered position in the United States meets the

                 requirements ofa qualifying managerial position.

              5. As soon as a delivery tracking number for plaintiffs' RFE-response-package is

                 provided by the shipper, plaintiffs, through their imdersigned counsel,shall, by

                 email, convey that delivery tracking number to the undersigned counsel for

                 defendant.

              6. Within 30 days of USCIS' receipt of plaintiffs' response to the RFE, USCIS

                 shall issue a decision on the(reopened)1-140.

              7. This action shall be dismissed with prejudice, with each party to bear its own

                 costs, expenses,and fees.




                                     [INTENTIONALLY LEFT BLANK\
Case 1:18-cv-04383-CBA-RER Document 14 Filed 10/23/18 Page 3 of 3 PageID #: 530




                     8. The Cleric ofthe Court is directed to enterjudgment accordingly.



      l^ted: New YptfcNev^oric                   MICHAEL E.PISTON,ESQ.
     / VTlidav of r I CTo(^02018                 Attorn^for Plaintiffs
                                                 22S,BcoadWay, Suite 301




                                                 (646)8f5-9895
                                                  micbaeIpiston4@gmail.com
      Dated: New "^rk,New York                    RICHARD P.DONOGHUE
                                     2018        United States Attorney
                                                 Attorn^for Defendant
                                                 Eastern District ofNew York
                                                 271 Oulman Plaza East
                                                  Brooklyn,New York 11201



                                                  Ronald"W.Kish
                                                  Sp. Assistant U.S. Attorney
                                                 (646)682-8018
                                                 ronald.w.kish@uscis.dhs.gov


      SOORDERED^is,
      r^davof/7^                 _,2018


       s/Carol Bagley Amon
      HONORABLECAROL R                 YAMON
      United States District Jud^e
